OFFICE     OF THE   ATTORNEY      GENERAL        OF TEXAS




Oovemor      or   Texer
aunttn,     Texas
Dear Sir:




                                                           tione upon the
                                                           0r  8herirr8,    ohlere
                                                           and uyorr     to
                                                          peaial 0rriOOrth

                                                           or thir dep.mmnt
upon tha above p                                          , and the rate8
irani rblch they of                                 rour letter     au rollor8r
                                               uggeated by the
                                               ian Deremw r0r
                                                and towm oaua
                                               ary poliaemsnt
                                                r0rt2.min 0ae8 0r

                                 of Pexae have appointed  such
                                 n.  In all oaae8 known to m
                                 llcentsn   a0rv4     without     compen-


                *I have been caked whether e city oan, by
          ordlnmce,    aoaaieoion     theae non-ealaried      poliae-
          men aa speoial    ofrioere     and authoriee    thelatc     be
          ctrmed with guns and pietols       dwiag     the period or
          their trainlne,    IIS well    es during   an actual
          emergency.
 Xonorable     Coke titevenaon,    page d


                *In the davelopswnt      of our defeaee    organi-
         station in the State tho yueatlon       beer uleo ariaen
         yr; to the mpsoiflo     deZlnltio:i  or iimltatlone      on
         the authority   to be exerolmed by &herllfa,          Ehleia
         of polioe ard mayor8 with respeat         to the appolnt-
         ment or apeaihl    offlcere.
                W I shall rppreolat’e en oplnlon froa         you,
         therefore,   on these tm point a, to-wlt :
                “I,. Uoea an lnoorporated     olty in Texan
         have the aothorlty     to authorize,     by ordlnanoe,
         the amIng of s?eolal      officere    with gUna or
         piatofa?
                aa.   What llaltatldna  are then  upon the
         authority    whloh may be exerelaed  by aherlifa,
         ohleis    or polloc and mayor8 with reapeot %e.
         the appolntseat     OS apeolal oifloera?w
                 The petilnent    pmrta oi ertiola    483,   Penal   Code
at Texas,     are:
               Vheever   ahell oarry on or about hle peraon.            .
              any puto1.      .ahall   be punished by fine not
         ie;s  than one h&red      dollar8  nor more than Yive
         hundred dollar8   or by oonflneimnt     In juii for not
         1.88 than one mnth nor mere then om reef.”
                nrtlole    484, Penel Cod0 or Texae aualcea certain
 exoeptlone     to artlole     W3, aup~a, and the pertinent   part8
 al-0:

                  “The, preaedlng ortlole    shall    not apply to a
         person in actual        aerrioe 88 a mllltiamur,      nor to
          any peace oltloer       In the aetual    diaaharge of hiB
         otfloial     dutfea,    nor to the oarrying      of arm8 on one*8
         own yremiaea or place of buaineoa,            nor to persona
          traveling, nor to any deputy wnatabla,             or speolal
         ~ol~oemn       who.recaivea    a oomgenaatlon     of forty dollar8
         or ;POre per aontn ror hia aerviaea           ae euah offiebr,
          ma who la appo.lnted In oonfornlty           with the etatutaa
          euthorlzing     auoh apgolntaent     . . . ."(underatoring:
         ours)
                                                                              82
Honorable   Coke tctevenson      9aga 3

         IO believe    it to have been the Legislative     intention
to prohibit     deputy   oonstablm and opmial   policesen from
carrying    eraa unleee they were reoelvln~    forty   dollars    per
mnth or mime.
        ihder the ittot8 before us, it is our opinion that
an iacorporated   city ha6 no power b; ordinanoe to authorize
the appointment   of epeoial  oifloara and per&It thes to be
armed even for the laudable    parpose aoutemplated.auah
wouid be In violation   of artiole 483,  aupra.

         In our Opinion #o. O-12, WY held that,           under the
provisions    of’ ~tlala    S902, Vernon*8 Beviaed Clvll       Statutes,
the lherlrr of Galveston        County ml&t appoint as many depu-
ties as he might be authorlrad          to appoint   by tha oommiaaloa-
era* oourt of said oounty,         aatlng within   Its dlaoretion     aa to
the neoeaalty     therefor.     md la our opinion Ho. O-l&M, M
held that,    with the approval of the eom.iaalonera~oourt,
l4Utlonal aherlrra        Uepatles   might be appoioted     to serve wlth-
out pay.    We enoioae harewlth        eoplea of said oplalona.
        In the avant a oouli881onerB*eourt authorize8          the
lherifi  to appoint ldditlonal   depatlea   to serve without puy,
the order authorizing   lueh appointi?umta    Should state that the
deputlea to be appointed    are to be allowed no salary, else
they might be able to reoover Zor thalr       lervloea    on a quantum
mmult baala. Enrria     County v. Afleville   (Civ.   App.)  84 8. U.
(iSad) 834.
                                      Tours   very   truly,




                                                     rw
                                                     0 yd Armetrolag
                                                          Assistant